 

DIRECTORS' DEFERRED COMPENSATION PLAN

OF

ROME BANCORP, INC.

_____________________________

 

 

 

 

 

 

 

 

 

 

Amended and Restated

Effective as of December 21, 2005

 

 

 

--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

 

Article I

Definitions

Section 1.1

Acceleration Event

1

Section 1.2

Administrator

1

Section 1.3

Beneficiary

1

Section 1.4

Board

1

Section 1.5

Code

1

Section 1.6

Company

1

Section 1.7

Change in Control Event

1

Section 1.8

Cash Compensation

1

Section 1.9

Committee

1

Section 1.10

Compensation

1

Section 1.11

Disability

2

Section 1.12

Effective Date

2

Section 1.13

Equity Compensation

2

Section 1.14

Fair Market Value

2

Section 1.15

Investment Benchmark

2

Section 1.16

ISO Share

2

Section 1.17

Memorandum Account

3

Section 1.18

Memorandum Subaccount

3

Section 1.19

Non-Employee Director

3

Section 1.20

Option-Related Compensation

3

Section 1.21

Participant

3

Section 1.22

Participating Company

3

Section 1.23

Phantom Share

3

Section 1.24

Plan

3

Section 1.25

Previously Acquired Share

3

Section 1.26

Share

3

Section 1.27

Service Recipient

3

Section 1.28

Unforeseeable Emergency

4

 

Article II

Participation

Section 2.1

Election to Participate.

4

Section 2.2

Election to Defer Cash Compensation.

4

Section 2.3

Election to Defer Equity Compensation.

5

Section 2.4

Election to Defer Option-Related Compensation.

5

Section 2.5

Changes in Participation.

5

Section 2.6

Revocability of 2005 Elections.

6

 

 

i

 

--------------------------------------------------------------------------------



 

 

Article III

Accounting for Deferred Amounts

Section 3.1

In General.

6

Section 3.2

Adjustments to Memorandum Accounts.

7

Section 3.3

Vesting.

8

 

 

Article IV

Trust

Section 4.1

Establishment of Trust.

8

Section 4.2

Contributions to Trust; Investments.

9

Section 4.3

Unfunded Character of Plan.

9

 

 

Article V

Life Insurance

Section 5.1

Authority to Purchase Life Insurance.

9

Section 5.2

Cooperation to Effect Purchases.

9

Section 5.3

Ownership of Policies.

10

Section 5.4

Effect of Termination of Participation.

10

 

 

Article VI

Distributions

Section 6.1

Early Distributions.

10

Section 6.2

Scheduled Distributions to Participants.

11

Section 6.3

Distributions to Beneficiaries.

12

Section 6.4

Mandatory Cashout of Small Balances.

13

Section 6.5

Restrictions on Payments to Key Employees.

13

 

 

Article VII

Administration

Section 7.1

Administrator.

13

Section 7.2

Committee Responsibilities.

14

Section 7.3

Claims Procedure.

15

Section 7.4

Claims Review Procedure.

15

Section 7.5

Other Administrative Provisions.

16

 

 

Article VIII

Amendment And Termination

Section 8.1

Amendment by the Company.

17

Section 8.2

Termination.

17

Section 8.3

Amendment or Termination by Other Companies.

17

 

 

ii

 

--------------------------------------------------------------------------------



Article IX

Miscellaneous Provisions

Section 9.1

Notice and Election.

18

Section 9.2

Construction and Language.

18

Section 9.3

Headings.

18

Section 9.4

Non-Alienation of Benefits.

18

Section 9.5

Indemnification.

19

Section 9.6

Severability.

19

Section 9.7

Waiver.

19

Section 9.8

Governing Law.

19

Section 9.9

Withholding.

19

Section 9.10

No Deposit Account.

20

Section 9.11

Rights of Participants.

20

Section 9.12

Status of Plan Under ERISA.

20

Section 9.13

Successors and Assigns.

20

Section 9.14

Non-dilution Provisions.

20

Section 9.15

Compliance with Section 409A of the Code.

21

 

 

iii

 



--------------------------------------------------------------------------------



 

 

DIRECTORS' DEFERRED COMPENSATION PLAN

OF

 

ROME BANCORP, INC.

ARTICLE I

 

Definitions

The following definitions shall apply for the purposes of this Plan unless a
different meaning is clearly indicated by the context:

Section 1.1      Acceleration Event  means, with respect to a Participant, any
of the events described in section 6.1 on the basis of which the Administrator
may permit acceleration of the payment of the balance credited to the
Participant's Memorandum Account.

Section 1.2      Administrator  means any person, committee, corporation or
organization appointed by the Committee to perform the responsibilities assigned
to the Administrator hereunder.

Section 1.3        Beneficiary  means the person or persons designated by a
Participant under section 6.3 of the Plan.

Section 1.4        Board  means the Board of Directors of the Company.

Section 1.5       Code  means the Internal Revenue Code of 1986 (including the
corresponding provisions of any succeeding law).

Section 1.6        Company  means Rome Bancorp, Inc. or any successor thereto.

Section 1.7       Change in Control Event  means, with respect to a Participant:
(a) a change in ownership of the Participant's Service Recipient; (b) a change
in effective control of the Participant’s Service Recipient; or (c) a change in
the ownership of a substantial portion of the assets of the Participant's
Service Recipient. The existence of a Change in Control Event shall be
determined by the Administrator in accordance with section 409A of the Code and
the regulations thereunder.

Section 1.8      Cash Compensation  means the monetary compensation payable to a
Non-Employee Director for service as a member of the board of directors of a
Participating Company, including retainer payments and fees for attendance at
board and committee meetings.

Section 1.9      Committee  means the Compensation Committee of the Board.

Section 1.10     Compensation  means, during any period, the compensation
payable to a Non-Employee Director by any Participating Company that is
reportable to the Internal Revenue Service as compensation for such period on
Form 1099 in the absence of an election to defer receipt thereof under the terms
of this Plan. Compensation shall include Cash

 

1

 

--------------------------------------------------------------------------------



 

Compensation, Equity Compensation and Option-Related Compensation. Compensation
shall not include amounts that become payable under this Plan.

Section 1.11    Disability  means, with respect to a Participant, any medically
determinable physical or mental impairment which can be expected to result in
death or to last for a continuous period of at least twelve (12) months and as a
result of which either: (a) the Participant is unable to engage in any
substantial gainful activity or (b) the Participant has been receiving income
replacement benefits for a period of at least three (3) months under an accident
and health plan covering employees of the Participant’s employer. The existence
of a Disability shall be determined by the Administrator in accordance with
section 409A and the regulations thereunder.

Section 1.12    Effective Date  means December 21, 2005.

Section 1.13     Equity Compensation  means, with respect to any Participant,
that portion of the Participant’s Compensation, other than Option-Related
Compensation, that is paid to him in Shares or the amount of which is based upon
the value, or increase in value, of a Share.

Section 1.14    Fair Market Value  means, with respect to a Share on a specified
date:

(a)          the final reported sales price on the date in question (or if there
is no reported sale on such date, on the last preceding date on which any
reported sale occurred) as reported in the principal consolidated reporting
system with respect to securities listed or admitted to trading on the principal
United States securities exchange on which the Shares are listed or admitted to
trading; or

(b)         if the Shares are not listed or admitted to trading on any such
exchange, the closing bid quotation with respect to a Share on such date on the
National Association of Securities Dealers Automated Quotations System, or, if
no such quotation is provided, on another similar system, selected by the
Committee, then in use; or

(c)          if sections 1.14(a) and (b) are not applicable, the fair market
value of a Share as the Administrator may determine.

Section 1.15     Investment Benchmark  means a hypothetical investment
classification in which a Participant’s Memorandum Account shall be deemed to be
invested for purposes of crediting or charging earnings, losses, appreciation or
depreciation with respect to the Participant’s Memorandum Account, in accordance
with section 3.2. The Investment Benchmark shall be interest at an annual rate
equal to the rate on the highest yielding certificate of deposit issued by The
Rome Savings Bank during the year or any other investment classification set as
an option by the Committee for this Plan.

Section 1.16     ISO Share  means a Share acquired upon exercise of an incentive
stock option (within the meaning of section 422 of the Code).

2

 

 

--------------------------------------------------------------------------------



Section 1.17    Memorandum Account  means, with respect to a Participant, a
bookkeeping account maintained by the Company to which is credited the amount of
the Participant’s deferred Compensation, together with any earnings and
appreciation thereon, and against which are charged any losses, depreciation or
distributions thereof, pursuant to Article III.

Section 1.18     Memorandum Subaccount  means, with respect to a Participant, a
portion of the Participant’s Memorandum Account that is separately accounted for
by the Company due to the application of unique provisions relating to the
applicable distribution schedule or Investment Benchmark(s).

Section 1.19     Non-Employee Director  means a voting member of the board of
directors of a Participating Company who is not an officer or employee of any
Participating Company.

Section 1.20    Option-Related Compensation  means, with respect to an option to
purchase Shares that is exercised by paying the entire exercise price therefor
by actual or constructive delivery of Previously Acquired Shares, a number of
Shares equal to the excess of (a) the total number of Shares as to which the
option is exercised, over (b) the number of Shares actually or constructively
delivered in payment of the exercise price.

Section 1.21     Participant  means a Non-Employee Director or former
Non-Employee Director who has a Memorandum Account under the Plan.

Section 1.22     Participating Company  means the Company, The Rome Savings
Bank, and any other company which, with the prior approval of the Board, may
adopt this Plan.

Section 1.23     Phantom Share  a unit of value that, at any relevant date,
corresponds to the Fair Market Value of a Share.

Section 1.24    Plan  means the Directors’ Deferred Compensation Plan of Rome
Bancorp, Inc.

Section 1.25     Previously Acquired Share  means, with respect to a Participant
on any date: (a) a Share (other than an ISO Share) that was acquired by the
Participant more than six (6) months prior to such date and has been held by the
Participant continuously since such acquisition and (b) an ISO Share that was
acquired by the Participant upon the exercise, at least one year prior to such
date, of an incentive stock option (within the meaning of section 422 of the
Code) that was granted to him at least two (2) years prior to such date and has
been held by the Participant continuously since such acquisition.

Section 1.26     Share  means a share of Common Stock, par value $.01 per share,
of the Company.

Section 1.27    Service Recipient  means with respect to a Participant on any
date: (a) the corporation for which the Participant is performing services on
such date; (b) all corporations that are liable to the Participant for the
benefits due to him under the Plan; (c) a corporation that is a majority
shareholder of a corporation described in section 1.27(a) or (b); or

 

3

 

 

--------------------------------------------------------------------------------

(d) any corporation in a chain of corporations each of which is a majority
shareholder of another corporation in the chain, ending in a corporation
described in section 1.27(a) or (b).

Section 1.28     Unforeseeable Emergency  means, with respect to a Participant,
a severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse or a dependent (within the
meaning of section 152(e) of the Code) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The existence of an Unforeseeable Emergency shall be determined
by the Administrator in accordance with section 409A of the Code and the
regulations hereunder.

ARTICLE II

 

Participation

 

Section 2.1

Election to Participate.

Any Non-Employee Director may elect to become a Participant in the Plan by
submitting to the Administrator a written election, on a form prescribed by the
Administrator, to defer the receipt of all or any portion of his Compensation;
provided, however, that no Non-Employee Director shall be permitted to defer
receipt of Compensation that is required to be withheld and remitted to any
federal, state or local taxing authority pursuant to any requirement for the
collection of tax at the source or that is required to fund any contribution or
premium payment or co-payment required of the Non-Employee Director as a
condition of participation in any employee benefit plan maintained by the
Company or any other Participating Company at the time the election is made. A
Non-Employee Director who elects to become a Participant may make separate
deferral elections with respect to Cash Compensation, Equity Compensation and
Option-Related Compensation.

 

Section 2.2

Election to Defer Cash Compensation.

An election to defer Cash Compensation shall specify the amount or percentage of
each payment of Cash Compensation to be deferred, shall be made on or before the
last day of any calendar year and shall be effective for the calendar year
following the calendar year in which such election is made and all subsequent
calendar years unless status as a Non-Employee Director ceases or a change in
the rate of deferral is elected pursuant to section 2.5; provided, however, that
an initial election to defer Cash Compensation made by a Non-Employee Director
and filed with the Administrator during the thirty (30) day period immediately
following the later of the Effective Date of the Plan or the date the
Non-Employee Director first becomes eligible to participate in the Plan shall
take effect with the first payment of Compensation that relates to a period of
service that begins after such election is made, or such later date as the
Non-Employee Director shall specify in his election.

 

4

 

 

--------------------------------------------------------------------------------



 

 

 

 

Section 2.3

Election to Defer Equity Compensation.

An election to defer Equity Compensation shall specify the amount or percentage
of each payment of Equity Compensation that is to be deferred, shall be made on
or before the first day of the calendar year in which such Equity Compensation
will be paid and prior to the first day of the period of service for which such
Equity Compensation is earned, and shall be effective for all subsequent
calendar years and service periods, unless status as a Non-Employee Director
ceases or a change in the rate of deferral is elected pursuant to section 2.5;
provided, however, that an initial election to defer Equity Compensation made by
a Non-Employee Director and filed with the Administrator during the thirty (30)
day period immediately following the later of the Effective Date or the date the
Non-Employee Director first becomes eligible to participate in the Plan shall
take effect with the first payment of Equity Compensation that relates to a
period of service that begins after such election is made, or such later date as
the Non-Employee Director shall specify in his election. Acceptance of an
election to defer Equity Compensation shall not be held or construed as a
guarantee that any conditions precedent to the payment thereof (including but
not limited to continued employment) will be met or the amount to be deferred
will in fact be earned. In the event the dollar amount of Equity Compensation
actually paid is less than the dollar amount for which a deferral election has
been made, the election shall be deemed effective to defer the maximum
permissible amount. Notwithstanding anything in this Plan to the contrary, no
person shall elect to defer Equity Compensation until the Board shall permit
such deferral by resolution.

 

Section 2.4

Election to Defer Option-Related Compensation.

Notwithstanding anything in this Plan to the contratry, no person shall elect to
defer Option-Related Compensation until such time as the Plan is amended to
provide for such elections.

 

Section 2.5

Changes in Participation.

(a)          An election by a Participant pursuant to section 2.2 shall continue
in effect until termination of status as a Participant; provided, however, that
the Participant may, by written election filed with the Administrator, increase
or decrease the portion of his Cash Compensation to be deferred, or discontinue
such deferral altogether. Such election shall be effective with respect to Cash
Compensation payable for services rendered after the end of the calendar year in
which such election is filed with the Administrator; provided, however, that if
an election provides for the decrease or discontinuance of the Participant’s
deferral of Cash Compensation and is made on account of Disability or an
Unforeseeable Emergency or an Acceleration Event, such election shall, to the
extent permitted under section 409A of the Code, be effective with respect to
Cash Compensation payable after the filing of such election.

(b)         An election by a Participant pursuant to section 2.3 or 2.4 shall
continue in effect until termination of status as a Participant; provided,
however, that the Participant may, by written election filed with the
Administrator, increase or decrease the portion of his Equity Compensation to be
deferred, or discontinue such deferral altogether. Such election shall be
effective with respect to Equity Compensation payable after the calendar year in
which, and on account of a period of service that begins after, such election is
filed with the Administrator;

 

5

 

--------------------------------------------------------------------------------



 

provided, however, that if an election provides for the decrease or
discontinuance of the Participant’s deferral of Equity Compensation and is made
on account of Disability or an Unforeseeable Emergency or an Acceleration Event,
such election shall be effective with respect to Equity Compensation, payable
after the filing of such election.

(c)          In the event that a Participant ceases to be a Non-Employee
Director or in the event that a Non-Employee Director ceases to defer receipt of
his Compensation, the balance in his Memorandum Account shall continue to be
adjusted in accordance with Article III. A Non-Employee Director who has filed a
written election to cease deferring receipt of any portion of his Compensation
may thereafter again file an election to defer receipt of his Compensation in
the manner described in sections 2.2 through 2.5.

 

Section 2.6

Revocability of 2005 Elections.

Notwithstanding anything in the Plan to the contrary, every election under the
Plan to defer Compensation earned and payable in 2005 shall, to the maximum
extent permitted and subject to the terms and conditions set forth in Internal
Revenue Service Notice 2005-1 and the proposed regulations issued by the IRS
under seciton 409A of the Code, be revocable at any time during 2005. Such a
revocation shall be effected by written notice given to and actually received by
the Administrator on or before December 31, 2005 and shall result in the
distribution of the entire balance credited to the Memorandum Account of the
person revoking the election and in the inclusion of the entire amount
distributed in gross income for federal income tax purposes in the 2005 taxable
year.

ARTICLE III

 

Accounting for Deferred Amounts

 

Section 3.1

In General.

The Administrator shall maintain a separate Memorandum Account for each
Participant and may establish within such Memorandum Account two or more
Memorandum Subaccounts as may be necessary or appropriate to properly administer
the Plan, including, but not limited to:

(a)          A separate Memorandum Subaccount for each portion of a
Participant’s Memorandum Account to which a unique distribution schedule is
applicable;

(b)         A separate Memorandum Subaccount for that portion of a Participant’s
Memorandum Account that is attributable to Equity Compensation or Option-Related
Compensation that has been deferred; and

(c)          A separate Memorandum Subaccount for that portion of a
Participant’s Memorandum Account that is required to be adjusted for earnings
and losses on the basis of an Investment Benchmark that is different from the
Investment Benchmark(s) applicable to other portions of the Memorandum Account.

 

6

 

 

--------------------------------------------------------------------------------



 

 

Credits, charges, and other adjustments to each Participant’s Memorandum Account
and any Memorandum Subaccounts shall be made in accordance with this Article
III. Neither the Company nor any Participating Company shall fund its liability
for the balances credited to a Memorandum Account or Memorandum Subaccount, but
each shall reflect its liability for such balances on its books.

 

Section 3.2

Adjustments to Memorandum Accounts.

(a)          Each Participant’s Memorandum Account and applicable Memorandum
Subaccount(s) shall be credited with amounts of Compensation deferred by the
Participant as of the date on which such Compensation would have been paid to
the Participant in the absence of a deferral election. For purposes of this
section 3.2(a):

(i)          Equity Compensation consisting of Shares or other property which
would be taxable for federal income tax purposes pursuant to section 83 of the
Code that is being deferred shall be credited as of the date on which such
Shares or other property become vested or, if later, the date on which such
Shares or other property are contractually required to be transferred to the
Participant; and

(ii)         Option-Related Compensation that is being deferred shall be
credited as of the earliest date on which all actions have been taken and
conditions satisfied to effectively exercise the related options;

all as determined by the Administrator, whose determination shall be conclusive
and binding in the absence of manifest error.

(b)         Each Participant’s Memorandum Account shall be adjusted to reflect
the amount of earnings, losses, appreciation or depreciation, as appropriate
that would result if the balances credited to the Participant’s Memorandum
Account, were actually invested in Investment Benchmarks according to the
following guidelines:

(i)          That portion of a Participant’s Memorandum Account that is
attributable to the deferral of Option-Related Compensation shall at all times
be deemed to be invested in Phantom Shares. The number of Phantom Shares
credited in connection with each deferral of Option-Related Compensation shall
be equal to the number of Shares corresponding to the Option-Related
Compensation that is being deferred. Additional Phantom Shares shall be credited
to account for any stock dividends to holders of record of Shares in an amount
equal to the product of (A) the number of Shares issued as a stock dividend to
the holder of record of one Share, multiplied by (B) the number of Phantom Units
credited to the Participant’s Memorandum Account as of the record date for the
stock dividend. Additional Phantom Shares shall be credited to account for cash
dividends paid to holders of record of Shares in an amount equal to the quotient
of (A) the cash dividend per Share multiplied by the number of Phantom Shares
credited to the Participant’s Memorandum Account as of the record date for the
cash dividend, divided by (B) the Fair Market Value of a Share on the payment
date for the cash dividend.

 

7

 

 

--------------------------------------------------------------------------------



 

 

(ii)         That portion of a Participant’s Memorandum Account that is
attributable to the deferral of Equity Compensation shall be deemed to be
invested in Phantom Shares for so long as the Administrator may require.

(iii)        Any portion of the Participant’s Memorandum Account that is not
subject to section 3.2(b)(i) or (ii) shall be deemed to be invested in such
Investment Benchmarks as the Participant, by notice given in such form and
manner and subject to such terms, conditions and procedures as the Administrator
may prescribe, shall designate from time to time. If one of the Investment
Benchmarks is Phantom Shares, such terms, conditions and procedures shall be
designed to prevent the occurrence of non-exempt short-swing transactions
described in section 16 of the Securities Exchange Act of 1934, as amended, to
assure compliance with the Company’s securities trading policy and applicable
federal and state securities laws, and unless otherwise determined by the
Administrator, to permit the Company to account for its liability with respect
to such portion of the Memorandum Account on the basis of EITF 94-6 or
corresponding guidance in subsequent accounting standards.

(c)          The Memorandum Account established for each Participant shall be
adjusted from time to time, but in no event less frequently than monthly, to
reflect:

 

(i)

credits of deferred Compensation;

(ii)         credits reflecting income, dividends and appreciation attributable
to the applicable Investment Benchmarks;

(iii)        charges for losses or depreciation attributable to the applicable
Investment Benchmarks; and

 

(iv)

charges for payments to the Participant or his Beneficiary.

Except to the extent otherwise provided by the Administrator, all such
adjustments in respect of activity during a month shall be made as of the last
business of each month.

 

Section 3.3

Vesting.

Subject to section 5.3, all amounts credited to a Participant’s Memorandum
Account shall be 100% vested at all times.

ARTICLE IV

 

Trust

 

Section 4.1

Establishment of Trust.

The Company may establish a trust fund which may be used to accumulate funds to
satisfy benefit liabilities to Participants, former Participants and their
Beneficiaries under the Plan; provided, however, that the assets of such trust
shall be subject to the claims of the

 

8

 

--------------------------------------------------------------------------------

 



 

creditors of the Company in the event that it is determined that the Company is
insolvent; and provided, further, that the trust agreement shall contain such
terms, conditions and provisions as shall be necessary to cause the Company to
be considered the owner of the trust fund for federal, state or local income tax
purposes with respect to all amounts contributed to the trust fund or any income
attributable to the investments of the trust fund. The Company shall pay all
costs and expenses incurred in establishing and maintaining such trust. Any
payments made to a Participant, former Participant or Beneficiary from a trust
established under this section 4.1 shall offset payments which would otherwise
be payable by the Company in the absence of the establishment of such trust. Any
such trust will conform to the terms of the model trust prescribed by Revenue
Procedure 92-64, as the same may be modified from time to time.

 

Section 4.2

Contributions to Trust; Investments.

If a trust is established in accordance with section 4.1, each Participating
Company shall make contributions to such trust in such amounts and at such times
as may be specified by the Committee or required pursuant to the terms any trust
agreement between the Company and the trustee that has been authorized by the
Committee.

 

Section 4.3

Unfunded Character of Plan.

Notwithstanding the establishment of a trust pursuant to section 4.1, the Plan
shall be unfunded. Any liability of the Company or another Participating Company
to any person with respect to benefits payable under the Plan shall be based
solely upon such contractual obligations, if any, as shall be created by the
Plan, and shall give rise only to a claim against the general assets of the
Company or such Participating Company. No such liability shall be deemed to be
secured by any pledge or any other encumbrance on any specific property of the
Company or a Participating Company.

ARTICLE V

 

Life Insurance

 

Section 5.1

Authority to Purchase Life Insurance.

To assist it in meeting its financial obligations under the Plan, the Company
may purchase and hold, or may cause the trustee of a trust described in Article
IV to purchase and hold, insurance on the life or lives of such Participant or
Participants in such amounts as the Committee may determine. By electing to
defer Compensation under the Plan, a Participant shall be deemed to have
authorized and consented to such purchase.

 

Section 5.2

Cooperation to Effect Purchases.

Each Participant shall take such actions (including but not limited to
submitting to such physical examinations, providing such medical information and
executing such applications, consents to the purchase of insurance and other
documents and instruments) as the Administrator may reasonably request to
facilitate the purchase of insurance authorized by the Committee. Any person who
fails or refuses to cooperate in the purchase of such insurance may, in the
discretion of the Committee, be denied the right of future participation in the
Plan, such

 

9

 

 

--------------------------------------------------------------------------------



 

denial to be effected in a manner that complies with the requirements of section
409A of the Code. No person shall be denied eligibility to participate in the
Plan solely because he is deemed uninsurable by the carrier or carriers
designated by the Committee.

 

Section 5.3

Ownership of Policies.

The Company (or, if applicable, a trust described Article IV) shall be the legal
owner of any life insurance policies purchased under the Plan and shall have and
enjoy all of the incidents of ownership, including, but not limited to, the
right to cancel, surrender, extend or assign the policy in whole or in part, the
right to exercise borrowing privileges against the cash value of the policy, the
right designate the beneficiary of any death benefit proceeds that may become
payable thereunder, the right to receive policy dividends, the right exercise
voting rights with respect to all matters on which the holder of the policy may
vote, and, in the case of a mutual insurance company, the right to participate
in and receive and hold any proceeds distributed in relation to the policy in
connection with any demutualization transaction. In no event shall the
Participant, his Beneficiary or his heirs, successors or assigns have any rights
in, to or under any such policy, including but not limited to the right to
receive any portion of any death benefit proceeds that may be payable upon the
death of the Participant. In the event that the Participant, his designated
Beneficiary or any of his heirs, successors or assigns attempts to challenge the
rights of the Company (or, if applicable, a trust described Article IV), then,
in addition to any other rights and remedies that may be available, any balance
credited to the Participant’s Memorandum Account that is then unpaid shall be
forfeited.

 

Section 5.4

Effect of Termination of Participation.

Neither the cessation of a Participant’s performance of services for the Company
or any Participating Employer, nor the cessation of a Participant’s deferrals of
Compensation under the Plan, nor the complete distribution of the balance
credited to the Participant’s Memorandum Account shall have any effect on the
authority of the Company (or, if applicable, a trust described Article IV) to
continue any life insurance policy then in effect on the life of such
Participants for such future period as the Committee may determine, including
but limited to the period extending through the date of the Participant’s death.

ARTICLE VI

 

Distributions

 

Section 6.1

Early Distributions.

(a)          In the event that a Participant has suffered an Unforeseeable
Emergency, the Administrator may, in its sole discretion and to the extent
permitted under section 409A of the Code, allow such Participant to obtain a
lump sum withdrawal of an amount credited to his Memorandum Account that does
not exceed the amount necessary to alleviate the Unforeseeable Emergency.

(b)         In the event of a Participant’s Disability, the Administrator may,
in its sole discretion and to the extent permitted under section 409A of the
Code, allow the Participant to obtain a lump sum withdrawal of the entire
balance credited to his Memorandum Account.

 

10

 

 

--------------------------------------------------------------------------------



 

 

(c)          To the extent required to comply with the terms of a domestic
relations order (within the meaning of section 414(p) of the Code) directed to
and served upon the Plan, the Administrator may direct the payment of all or any
portion of the balance credited to a Participant’s Memorandum Account at any
time or in accordance with any payment schedule set forth in said order.

(d)         To the extent necessary to effect compliance with a certificate of
divestiture (within the meaning of section 1043(b)(2) of the Code), the
Administrator may permit the distribution of all or a portion of the balance
credited to a Participant’s Memorandum Account earlier than the times determined
under section 6.2.

 

Section 6.2

Scheduled Distributions to Participants.

(a)          Upon a Participant’s termination of service with the Company and
all Participating Companies, an amount equal to the balance credited to such
Participant’s Memorandum Account shall be paid to the Participant in a single
payment within thirty (30) days after the end of the calendar year in which such
termination of service occurs; provided, however, that if a Participant so
elects in his initial election to participate or in any subsequent deferral
election, payment of balances attributable to amounts deferred pursuant to such
election may be made:

(i)          in a single payment as of some other date specified by the
Participant in his election; or

(ii)         in annual installments over such number of years (not to exceed ten
(10)) and payable beginning on such date (not earlier than the first day of the
calendar year following the calendar year that includes the third anniversary of
the effective date of the election) specified by the Participant in his
election. In the event payment is to be made in installments, each installment
shall be equal to the balance credited to the Participant’s Memorandum Account
(or, if applicable, Memorandum Subaccount) as of the last business day of the
month ending immediately prior to the date on which payment is to be made,
divided by the number of installment payments remaining to be paid (including
the payment then being computed). Any portion of the balance credited to the
Participant’s Memorandum Account with respect to which a payment has not been
made shall continue to be adjusted pursuant to Article IV, in accordance with
the Investment Benchmarks in which the Participant’s Memorandum Account is
deemed to be invested, until a distribution with respect to such amount has been
made.

(b)          Notwithstanding section 6.2(a), each Participant may, by written
election given in such form and manner as the Administrator may prescribe, elect
to change the time and manner of distribution of the balance credited to any
Memorandum Subaccount; provided, however, that

 

11

 

 

--------------------------------------------------------------------------------



 

 

(i)          Any such election shall not take effect until twelve (12) months
after it is received by the Administrator; and

(ii)         In the case of an election to defer a payment to be made on account
of an event other than the Participant's death, Disability or Unforeseeable
Emergency, the first payment made under such election shall not occur until at
least five (5) years later than such payment would otherwise have been made; and

(iii)       In the case of an election to defer a payment to be made on account
of a Change in Control Event, such election shall be made at least twelve (12)
months prior to the date of the first payment scheduled to be made on account of
the Change in Control Event.

(c)          Distributions shall be made, or commence, within 30 days after the
date the Participant becomes entitled to payment pursuant to this section 6.2.
Distributions of balances attributable to the deferral of Option-Related
Compensation shall be made in whole Shares (with cash paid in lieu of fractional
shares), distributions of the balances deemed to be invested in Phantom Shares
shall, unless the Administrator determines otherwise, be made in whole Shares
(with cash paid in lieu of fractional Shares); and all other distributions shall
be made in cash unless the Administrator, in its discretion, permits other forms
of distribution.

 

Section 6.3

Distributions to Beneficiaries.

(a)          A Participant may designate a Beneficiary or Beneficiaries by
filing a written notice with the Administrator prior to the Participant’s death,
in such form and manner as the Administrator may prescribe. A Participant who
has designated a Beneficiary or Beneficiaries may change or revoke such
designation prior to the Participant’s death by means of a similar written
instrument.

(b)         In the event that a Participant dies before receiving payment of his
entire Memorandum Account, payment of the value of the deceased Participant’s
Memorandum Account shall be made in a lump sum to his Beneficiary or
Beneficiaries within ninety (90) days after the Administrator receives
satisfactory evidence of the Participant’s death. If no Beneficiary shall have
been designated or if any such designation shall be ineffective, or in the event
that no designated Beneficiary survives the Participant, payment of the value of
the Participant’s Memorandum Account shall be made to the Participant’s personal
representative, or if no personal representative is appointed within six (6)
months after the Participant’s death or such longer period as the Administrator
deems reasonable in its discretion, to his surviving spouse, or if he has no
surviving spouse, to his then living descendants, per stirpes, in the same
manner and at the same time as the Participant’s Memorandum Account would have
been paid to a Beneficiary. If any Participant and any one or more of his
designated Beneficiary(ies) shall die in circumstances that leave substantial
doubt as to who shall have been the first to die, the Participant shall be
deemed to have survived the deceased Beneficiary(ies). The presence of
substantial doubt for such purposes shall be determined by the Administrator in
its sole and absolute discretion.

 

12

 

--------------------------------------------------------------------------------



 

 

Section 6.4

Mandatory Cashout of Small Balances.

Notwithstanding anything in the Plan to the contrary, except as provided in
section 6.5, if, as of December 31 of any calendar year following a
Participant’s termination of service with all Participating Companies, the
balance credited to his Memorandum Account is $10,000 or less, the entire
balance credited to his Memorandum Account shall be distributed in a single lump
sum payment as soon as practicable during the immediately following calendar
year.

 

Section 6.5

Restrictions on Payments to Key Employees.

Notwithstanding anything in the Plan to the contrary, to the extent required
under section 409A of the Code, no payment to be made to a key employee (within
the meaning of section 409A of the Code) on or after the date of his termination
of service shall be made sooner than six (6) after such termination of service;
provided, however, that to the extent such six (6) month delay is imposed by
section 409A of the Code, the payments that would have been made if such delay
were not imposed by section 409A of the Code shall be paid into the rabbi trust
contemplated by section 4.1 for the benefit of the key employee with such
amounts then being distributed to the key employee as soon as permissible under
section 409A of the Code.

ARTICLE VII

 

Administration

 

Section 7.1

Administrator.

The Administrator shall, subject to the responsibilities of the Committee and
the Board, have the responsibility for the day-to-day control, management,
operation and administration of the Plan. The Administrator shall have the
following responsibilities:

(a)          To maintain records necessary or appropriate for the administration
of the Plan;

(b)         To give and receive such instructions, notices, information,
materials, reports and certifications as may be necessary or appropriate in the
administration of the Plan;

(c)          To prescribe forms and make rules and regulations consistent with
the terms of the Plan and with the interpretations and other actions of the
Committee;

(d)         To require such proof or evidence of any matter from any person as
may be necessary or appropriate in the administration of the Plan;

(e)          To determine any question arising in connection with the Plan,
including any question of Plan interpretation, and the Administrator’s decision
or action in respect thereof shall be final and conclusive and binding upon all
persons having an interest under the Plan; provided however, that any question
relating to inconsistency or omission in the Plan, or interpretation of the

 

13

 

--------------------------------------------------------------------------------



 

provisions of the Plan, shall be referred to the Committee by the Administrator
and the decision of the Committee in respect thereof shall be final;

(f)          To review and dispose of claims under the Plan filed pursuant to
section 7.3 and appeals of claims decisions pursuant to section 7.4;

(g)         If the Administrator shall determine that by reason of illness,
senility, insanity, or for any other reason, it is undesirable to make any
payment to the person entitled thereto, to direct the application of any amount
so payable to the use or benefit of such person in any manner that the
Administrator may deem advisable or to direct in the Administrator’s discretion
the withholding of any payment under the Plan due to any person under legal
disability until a representative competent to receive such payment in his
behalf shall be appointed pursuant to law;

(h)         To discharge such other responsibilities or follow such directions
as may be assigned or given by Committee or the Board; and

(i)          To perform any duty or take any action which is allocated to the
Administrator under the Plan.

The Administrator shall have the power and authority necessary or appropriate to
carry out his responsibilities. The Administrator may resign only be giving at
least 30 days’ prior written notice of resignation to the Committee, and such
resignation shall be effective on the date specified in such notice.

 

Section 7.2

Committee Responsibilities.

The Committee shall, subject to the responsibilities of the Board, have the
following responsibilities:

 

(a)

To review the performance of the Administrator;

(b)         To hear and decide appeals, pursuant to the claims procedure
contained in section 7.4 of the Plan, taken from the decisions of the
Administrator;

(c)          To hear and decide questions, including interpretation of the Plan,
as may be referred to the Committee by the Administrator;

(d)         To report and make recommendations to the Board regarding changes in
the Plan, including changes in the operation and management of the Plan;

(e)          To designate an alternate Administrator to serve in the event that
the Administrator is absent or otherwise unable to discharge his
responsibilities;

 

14

 

 

--------------------------------------------------------------------------------



 

 

(f)          To remove and replace the Administrator or alternate, or both of
them, and to fill a vacancy in either office;

(g)         To discharge such other responsibilities or follow such directions
as may be assigned or given by the Board; and

(h)         To perform any duty or to take any action which is allocated to the
Committee under the Plan.

The Committee shall have the power and authority necessary or appropriate to
carry out its responsibilities. The Committee may take action under the Plan by
vote of a majority of the members present at any meeting of the Committee at
which a quorum is present or by unanimous written consent in lieu of meeting. No
member of the Committee shall participate in any action or decision in which he
has a personal interest unless all members of the Committee voting on such
matter are similarly interested. The Committee may delegate to one of its
members, to the Administrator or to any Non-Employee Director of the Company or
any other Participating Company the power and responsibility, to the extent not
expressly allocated under the Plan to the Administrator, to sign instruments and
other communications in its behalf and to take appropriate action to implement
the Committee’s decisions.

 

Section 7.3

Claims Procedure.

Any claim relating to benefits under the Plan shall be filed with the
Administrator on a form prescribed by it. If a claim is denied in whole or in
part, the Administrator shall give the claimant written notice of such denial,
which notice shall specifically set forth:

 

(a)

The reasons for the denial;

 

 

(b)

The pertinent Plan provisions on which the denial was based;

(c)          Any additional material or information necessary for the claimant
to perfect his claim and an explanation of why such material or information is
needed; and

(d)         An explanation of the Plan’s procedure for review of the denial of
the claim.

In the event that the claim is not granted and notice of denial of a claim is
not furnished by the 30th day after such claim was filed, the claim shall be
deemed to have been denied on that day for the purpose of permitting the
claimant to request review of the claim.

 

Section 7.4

Claims Review Procedure.

Any person whose claim filed pursuant to section 7.3 has been denied in whole or
in part by the Administrator may request review of the claim by the Committee,
upon a form prescribed by the Administrator. The claimant shall file such form
(including a statement of his position) with the Committee no later than 60 days
after the mailing or delivery of the written notice of denial provided for in
section 7.3, or, if such notice is not provided, within 60 days after

 

15

 

--------------------------------------------------------------------------------

 



 

such claim is deemed denied pursuant to section 7.3. The claimant shall be
permitted to review pertinent documents. A decision shall be rendered by the
Committee and communicated to the claimant not later than 30 days after receipt
of the claimant’s written request for review. However, if the Committee finds it
necessary, due to special circumstances (for example, the need to hold a
hearing), to extend this period and so notifies the claimant in writing, the
decision shall be rendered as soon as practicable, but in no event later than
120 days after the claimant’s request for review. The Committee’s decision shall
be in writing and shall specifically set forth:

 

(a)

The reasons for the decision; and

 

 

(b)

The pertinent Plan provisions on which the decision is based.

Any such decision of the Committee shall be binding upon the claimant and the
Participating Company, and the Administrator shall take appropriate action to
carry out such decision.

 

Section 7.5

Other Administrative Provisions.

(a)          Any person whose claim has been denied in whole or in part must
exhaust the administrative review procedures provided in section 7.4 prior to
initiating any claim for judicial review.

(b)         neither the members of the Committee, the Administrator, nor any
Non-Employee Director or employee of a Participating Company to whom
responsibilities are assigned under the Plan shall be liable for any act of
omission or commission by himself or by another person, except for his own
individual willful and intentional malfeasance.

(c)          The Administrator or the Committee may, shorten, extend or waive
the time (but not beyond 60 days) required by the Plan for filing any notice or
other form with the Administrator or Committee, or taking any other action under
the Plan; provided, however, that no such shortening, extension or waiver shall
be done that would cause any Participant to be in constructive receipt of the
balance credited his Memorandum Account prior to the date on which such balance
is scheduled to be paid.

(d)         Any person, group of persons, committee, corporation or organization
may serve in more than one fiduciary capacity with respect to the Plan.

(e)          Any action taken or omitted by the Administrator or the Committee
or any delegate of the Committee with respect to the Plan, including any
decision, interpretation, claim denial or review on appeal, shall be conclusive
and binding on and all interested parties and shall be subject to judicial
modification or reversal only to the extent it is determined by a court of
competent jurisdiction that such action or omission was arbitrary and capricious
and contrary to the terms of the Plan.

 

 

 

16

 

--------------------------------------------------------------------------------

 



 

 

ARTICLE VIII

 

Amendment And Termination

 

Section 8.1

Amendment by the Company.

The Company reserves the right, in its sole and absolute discretion, at any time
and from to time, by action of the Board, to amend the Plan in whole or in part.
In no event, however, shall any such amendment adversely affect the right of any
Participant, former Participant or Beneficiary to receive any benefits under the
Plan in respect of participation for any period ending on or before the later of
the date on which such amendment is adopted or the date on which it is made
effective.

 

Section 8.2

Termination.

(a)          The Company reserves the right, in its sole and absolute
discretion, by action of the Board, to terminate the Plan, but only in the
following circumstances:

(i)          Within twelve (12) months of any Change in Control Event; and

(ii)         At such other time and in such other circumstances as may be
permitted under section 409A of the Code.

In such event, undistributed benefits attributable to participation prior to the
date of termination shall be distributed in lump sum payments as soon as
practicable following the effective date of termination.

(b)         The Company reserves the right, in its sole and absolute discretion,
by action of the Board, to suspend the operation of the Plan, but only in the
following circumstances:

(i)          With respect to Compensation to be earned and paid in calendar
years beginning after the date of adoption of the resolution suspending the
operation of the Plan; and

(ii)         At such other time and in such other circumstances as may be
permitted under section 409A of the Code.

In such event, no further Compensation shall be deferred following the effective
date of the suspension and memorandum Accounts in existence prior to such date
shall continue to be maintained, and payments shall continue to be made, in
accordance with the provisions of the Plan.

 

Section 8.3

Amendment or Termination by Other Companies.

In the event that a corporation or trade or business other than the Company
shall adopt this Plan, such corporation or trade or business shall, by adopting
the Plan, empower the

 

17

 

 

--------------------------------------------------------------------------------



 

Company to amend or terminate the Plan, insofar as it shall cover employees of
such corporation or trade or business, upon the terms and conditions set forth
in sections 8.1 and 8.2; provided, however, that any such corporation or trade
or business may, by action of its board of directors or other governing body,
amend or terminate the Plan, insofar as it shall cover employees of such
corporation or trade or business, at different times and in a different manner.
In the event of any such amendment or termination by action of the board of
directors or other governing body of such a corporation or trade or business, a
separate plan shall be deemed to have been established for the employees of such
corporation or trade or business, and any amounts set aside to provide for the
satisfaction of benefit liabilities with respect to employees of such
corporation or trade or business shall be segregated from the assets set aside
for the purposes of this Plan at the earliest practicable date and shall be
dealt with in accordance with the documents governing such separate plan.

ARTICLE IX

 

Miscellaneous Provisions

 

Section 9.1

Notice and Election.

The Administrator shall provide a copy of this Plan and the resolutions of
adoption to each Non-Employee Director who becomes eligible to participate,
together with a form on which the Non-Employee Director may notify the
Administrator of his election whether to become a Participant, which form, if he
so elects, he may complete, sign and return to the Administrator.

 

Section 9.2

Construction and Language.

Wherever appropriate in the Plan, words used in the singular may be read in the
plural, words used in the plural may be read in the singular, and the masculine
gender may be read as referring equally to the feminine gender or the neuter.

 

Section 9.3

Headings.

The headings of Articles and sections are included solely for convenience of
reference. If there is any conflict between such headings and the text of the
Plan, the text shall control.

 

Section 9.4

Non-Alienation of Benefits.

Except as may otherwise be required by law, no distribution or payment under the
Plan to any Participant, former Participant or Beneficiary shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, whether voluntary or involuntary, and any attempt to so
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge the
same shall be void; nor shall any such distribution or payment be in any way
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person entitled to such distribution or payment. If any Participant,
former Participant or Beneficiary is adjudicated bankrupt or purports to
anticipate, alienate, sell, transfer, assign, pledge encumber or charge any such
distribution or payment, voluntarily or involuntarily, the Committee, in its
sole

 

18

 

 

--------------------------------------------------------------------------------



 

discretion, may cancel such distribution or payment or may hold or cause to be
held or applied such distribution or payment, or any part thereof, to or for the
benefit of such Participant, former Participant or Beneficiary, in such manner
as the Committee shall direct; provided, however, that no such action by the
Committee shall cause the acceleration or deferral of any benefit payments from
the date on which such payments are scheduled to be made.

 

Section 9.5

Indemnification.

The Company shall indemnify, hold harmless and defend each Participant, former
Participant and Beneficiary, against their reasonable costs, including legal
fees, incurred by them or arising out of any action, suit or proceeding in which
they may be involved, as a result of their efforts, in good faith, to defend or
enforce the obligations of the Company and any other Participating Employer
under the terms of the Plan.

 

Section 9.6

Severability.

A determination that any provision of the Plan is invalid or unenforceable shall
not affect the validity or enforceability of any other provision hereof.

 

Section 9.7

Waiver.

Failure to insist upon strict compliance with any of the terms, covenants or
conditions of the Plan shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of the Plan must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

 

Section 9.8

Governing Law.

The Plan shall be construed, administered and enforced according to the laws of
the State of New York without giving effect to the conflict of laws principles
thereof, except to the extent that such laws are preempted by federal law. Any
payments made pursuant to this Plan are subject to and conditioned upon their
compliance with 12 U.S.C. § 1828(k) and any regulations promulgated thereunder.

 

Section 9.9

Withholding.

Payments from this Plan shall be subject to all applicable federal, state and
local income withholding taxes. The Company, The Rome Savings Bank, any other
Participating Company or the Committee shall have the right to require any
person entitled to receive a distribution in Shares under this Plan to pay the
amount of any tax which is required to be withheld with respect to such Shares,
or, in lieu thereof, to cancel without notice, a sufficient number of Phantom
Shares to cover the amount required to be withheld.

 

 

19

 

--------------------------------------------------------------------------------

 



 

 

 

Section 9.10

No Deposit Account.

Nothing in this Plan shall be held or construed to establish any deposit account
for any Participant or any deposit liability on the part of the Company or any
Participating Company. Participants’ rights hereunder shall be equivalent to
those of a general unsecured creditor of each Participating Company.

 

Section 9.11

Rights of Participants.

No Participant shall have any right or claim to any benefit under the Plan
except in accordance with the provisions of the Plan. The establishment of the
Plan shall not be construed as conferring upon any Participant or other person
any legal right to a continuation of service or to any terms or conditions of
service, nor as limiting or qualifying the right of a Participating Company, its
board of directors or its stockholders to remove any Non-Employee Director or to
fail to re-elect him or her or decline to nominate him or her for re-election.

 

Section 9.12

Status of Plan Under ERISA.

The Plan is intended to be a non-qualified deferred compensation plan maintained
exclusively for non-employees. The Plan is not intended to comply with the
requirements of section 401(a) of the Code or to be subject to Parts 2, 3 and 4
of Title I of ERISA. The Plan shall be administered and construed so as to
effectuate this intent.

 

Section 9.13

Successors and Assigns.

The provisions of the Plan will inure to the benefit of and be binding upon the
Participants and their respective legal representatives and testate or intestate
distributes, and each Participating Company and their respective successors and
assigns, including any successor by merger or consolidation or a statutory
receiver or any other person or firm or corporation to which all or
substantially all of the assets and business of any Participating Company may be
sold or otherwise transferred.

 

Section 9.14

Non-dilution Provisions.

In the event of any merger, consolidation, or other business reorganization
involving the Company, and in the event of any stock split, stock dividend or
other event generally affecting the number of Shares held by each person who is
then a holder of record of Shares, and in the event of any other occurrence
which, in the judgment of the Committee warrants an adjustment to avoid
unintended enhancement or dilution of the rights of one or more Participants
under the Plan, the number of Phantom Units credited to each Participant’s
Memorandum Account, and the unit value thereof, shall be adjusted to account for
such event. Such adjustment shall be effected in such manner as the Committee
shall determine to e appropriate in order to prevent the enlargement or
diminution of any Participant’s rights under the Plan.

 

 

20

 

 

--------------------------------------------------------------------------------



 

 

 

Section 9.15

Compliance with Section 409A of the Code.

The Plan is intended to be a non-qualified deferred compensation plan described
in section 409A of the Code. The Plan shall be operated, administered and
construed to give effect to such intent. In addition he Plan shall be subject to
amendment, with or without advance notice to Participants and other interested
parties, and on a prospective or retroactive basis, including but not limited
amendment in a manner that adversely affects the rights of participants and
other interested parties, to the extent necessary to effect such compliance.

 

 

21

 

--------------------------------------------------------------------------------

 

 

 